Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 1 of 106




                 EXHIBIT D
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 2 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 3 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 4 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 5 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 6 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 7 of 106




                 EXHIBIT E
                    Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 8 of 106
                   KeyBank                                                    Business Banking Statement
                   P.O. Box 93885
                   Cleveland, OH 44101-5885
                                                                                             July 31, 2017
                                                                                              page 1 of 2




                            T     52 00000 R EM T1
       COLONIAL STOCK TRANSFER CO INC                                                                    Questions or comments?
       ESCROW #10                                                                           Call our Key Business Resource Center
       66 E EXCHANGE PL                                                                           1-888-KEY4BIZ (1-888-539-4249)
       SALT LAKE CITY UT 84111-2713




                                      Enroll in Online Banking today at Key.com.
             Access your available accounts, transfer funds and view your transactions right from your PC.




 Key Business Reward Checking
 COLONIAL STOCK TRANSFER CO INC
                                                                Beginning balance 7-26-17                                 $0.00
 ESCROW #10
                                                                1 Addition                                              +250.00
                                                                Ending balance 7-31-17                                  $250.00




 Rewards

 Rewards point balance, as of 07-29-2017                         0
 Rewards Number       Name                                            Rewards Number    Name
 440521004976000      COLONIAL STOCK TRANSFER CO INC                  440521004976002   KATHLEEN CARTER
 440521004976001      JASON R CARTER

 Visit key.com/rewards for details


Additions
              Deposits Date          Serial #          Source
                       7-26                            Trf Fr DDA 0000000560010795           4451                         $250.00
                                                       Total additions                                                    $250.00




              - 04451
2725
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 9 of 106
                  Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 10 of 106
                  KeyBank                                                     Business Banking Statement
                  P.O. Box 93885
                  Cleveland, OH 44101-5885
                                                                                          August 31, 2017
                                                                                              page 1 of 3




          31               T     52 00000 R EM AO
       COLONIAL STOCK TRANSFER CO INC                                                                     Questions or comments?
       ESCROW #10                                                                            Call our Key Business Resource Center
       66 E EXCHANGE PL                                                                            1-888-KEY4BIZ (1-888-539-4249)
       SALT LAKE CITY UT 84111-2713




                                        Enroll in Online Banking today at Key.com.
               Access your available accounts, transfer funds and view your transactions right from your PC.




 Key Business Reward Checking
 COLONIAL STOCK TRANSFER CO INC
                                                                 Beginning balance 7-31-17                               $250.00
 ESCROW #10
                                                                 37 Additions                                        +159,455.00
                                                                 1 Subtraction                                           -250.00
                                                                 Ending balance 8-31-17                              $159,455.00




 Rewards

 Rewards point balance, as of 08-31-2017                       2,600
 Rewards Number      Name                                              Rewards Number   Name
                     COLONIAL STOCK TRANSFER CO INC                                     KATHLEEN CARTER
                     JASON R CARTER

 Visit key.com/rewards for details


Additions
               Deposits Date         Serial #         Source
                        8-1          5007             Wire Deposit     Chintan N Shah 5191                                 $500.00
                        8-1          5131             Wire Deposit     Nitin Ambalal Sh 4239                                500.00
                        8-1          5191             Wire Deposit     Thunuguntla Naga 3612                                500.00
                        8-1          4528             Wire Deposit     Neeru Nitin Shah 2935                                500.00
                        8-2          1728             Wire Deposit     Nagendra Babu Mu 8131                                494.00
                        8-2          1781             Wire Deposit     Narasimha Rao G 3771                                 494.00
                        8-2          4120             Wire Deposit     Meenavalli Usha 0055                                 500.00
                        8-3          3123             Wire Deposit     Dasi Emmanuel 0061                                   500.00
                        8-3          3128             Wire Deposit     Tammineedu Sures 7556                                500.00
                        8-3          2690             Wire Deposit     Nanduri Kalyana 1344                              40,216.00




               - 04451
4452
               Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 11 of 106
                                                               Business Banking Statement
                                                                           August 31, 2017
                                                                               page 2 of 3




Additions
(con't)
            Deposits Date    Serial #   Source
                     8-4     2706       Wire Deposit Meenavalli Krish 0885                        500.00
                     8-4     3955       Wire Deposit P Partha Sarathi 5360                        500.00
                     8-7     3599       Wire Deposit B Prabhakara Rao 7883                        500.00
                     8-7     3601       Wire Deposit Aruna Tammineedi 0153                        500.00
                     8-7     2126       Wire Deposit Madhubabu Kothar 3288                        500.00
                     8-7     2818       Wire Deposit Uma Kumari Nandu 0714                     40,000.00
                     8-8     2718       Wire Deposit Mitta Ashwin Red 0952                        500.00
                     8-8     5580       Wire Deposit Dorababu Penumar 2752                        500.00
                     8-8     4546       Wire Deposit Venkayamma Parim 0680                        500.00
                     8-9     2889       Wire Deposit Dasigi Prakash R 9187                        500.00
                     8-9     9778       Wire Deposit Satvika Nanduri 4826                      38,450.00
                     8-10    1820       Wire Deposit Maraka Vasudeva 6001                         500.00
                     8-11    12092      Wire Deposit Samanthapudi B R 7943                        500.00
                     8-15               Direct Deposit, Western Union Fitransfer                  500.00
                     8-18    3260       Wire Deposit D Kameswari      0959                        493.00
                     8-18    3057       Wire Deposit Hemalatha K      5448                      6,000.00
                     8-21    1921       Wire Deposit Viswanath Chowda 0958                        500.00
                     8-23    1497       Wire Deposit Miss Krisha Keta 4166                        500.00
                     8-23    1498       Wire Deposit Miss Krisha Keta 4166                        500.00
                     8-23    2442       Wire Deposit Nitya Lingam 9706                          7,720.00
                     8-24    3906       Wire Deposit Satya Srikanth K 0289                        500.00
                     8-29    2824       Wire Deposit Shivaprasad Kusu 3137                        500.00
                     8-30    2547       Wire Deposit Althuru Latha Re 1731                      3,095.00
                     8-31    4904       Wire Deposit Dasigi Sailaja 1451                          493.00
                     8-31    3051       Wire Deposit Azamjahi Syed 7454                           500.00
                     8-31    3133       Wire Deposit Dinesh Pratap Si 3272                      1,750.00
                     8-31    4896       Wire Deposit Althuru Sahini R 8480                      7,750.00
                                        Total additions                                      $159,455.00

Subtractions

          Withdrawals Date   Serial #   Location
                      8-30              Internet Trf To DDA 0000000560010795       4451         $250.00
                                        Total subtractions                                      $250.00




            - 04451
4452
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 12 of 106
                  Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 13 of 106
                  KeyBank                                                     Business Banking Statement
                  P.O. Box 93885
                  Cleveland, OH 44101-5885
                                                                                      September 30, 2017
                                                                                              page 1 of 6




          31               T     52 00000 R EM AO
       COLONIAL STOCK TRANSFER CO INC                                                                     Questions or comments?
       ESCROW #10                                                                            Call our Key Business Resource Center
       66 E EXCHANGE PL                                                                            1-888-KEY4BIZ (1-888-539-4249)
       SALT LAKE CITY UT 84111-2713




                                        Enroll in Online Banking today at Key.com.
               Access your available accounts, transfer funds and view your transactions right from your PC.




 Key Business Reward Checking
 COLONIAL STOCK TRANSFER CO INC
                                                                 Beginning balance 8-31-17                           $159,455.00
 ESCROW #10
                                                                 123 Additions                                       +126,971.00
                                                                 1 Subtraction                                       -159,115.00
                                                                 Ending balance 9-30-17                              $127,311.00




 Rewards

 Rewards point balance, as of 09-29-2017                       2,650
 Rewards Number      Name                                              Rewards Number   Name
                     COLONIAL STOCK TRANSFER CO INC                                     KATHLEEN CARTER
                     JASON R CARTER

 Visit key.com/rewards for details


Additions
               Deposits Date         Serial #         Source
                        9-1          3420             Wire Deposit     Sri Srinivas PRA 9982                             $1,000.00
                        9-1          4818             Wire Deposit     Murali Krishnam 0837                               5,000.00
                        9-1          3062             Wire Deposit     Ratna Kumar Ling 9706                              7,720.00
                        9-5          4899             Wire Deposit     Krishnam Raju MA 8925                                500.00
                        9-5          4668             Wire Deposit     Goli Harinath Re 0010                                500.00
                        9-5          3890             Wire Deposit     Uma Devi Lingam, 2587                              6,970.00
                        9-6          1956             Wire Deposit     Hemalatha G       1768                               500.00
                        9-6          2514             Wire Deposit     Sruthi Chillakur 2742                              6,975.00
                        9-6          2516             Wire Deposit     Trivikram L    5356                                6,975.00
                        9-12         1722             Wire Deposit     Mvss Srinivas 2345                                   500.00




               - 04451
5240
               Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 14 of 106
                                                            Business Banking Statement
                                                                    September 30, 2017
                                                                            page 2 of 6




Additions
(con't)
            Deposits Date   Serial #   Source
                     9-12   2974       Wire Deposit   M V Kamaladevi 0115                    500.00
                     9-12   3940       Wire Deposit   D Vineela Roseli 0930                  500.00
                     9-12   3950       Wire Deposit   Harshita Catheri 1664                  500.00
                     9-12   9889       Wire Deposit   Annapurna Pendur 1857               19,000.00
                     9-14   1797       Wire Deposit   Anantha Lakshmi 8938                   494.00
                     9-14   3952       Wire Deposit   Gouse Shaik      3570                  500.00
                     9-14   5317       Wire Deposit   1/Mr. Sri Naga S 4378                  500.00
                     9-15   3569       Wire Deposit   M V D Tanuja 0251                      500.00
                     9-15   2763       Wire Deposit   Andhavarapu Srid 7301                  500.00
                     9-15   2634       Wire Deposit   Chervu Venkata R 4296                  993.00
                     9-19   2515       Wire Deposit   Vempati Suresh 8255                    500.00
                     9-19   4875       Wire Deposit   S Srinivas Vemul 5871                  500.00
                     9-20   2536       Wire Deposit   Pendurthi Veer R 1325                7,970.00
                     9-21   1780       Wire Deposit   Tapan J Mehta 1631                     500.00
                     9-22   3529       Wire Deposit   A Krishna Veni 2851                    494.00
                     9-22   2091       Wire Deposit   Praveen Chaganti 0349                  500.00
                     9-22   9219       Wire Deposit   Pangea Capital P 7296                  500.00
                     9-22   8476       Wire Deposit   Venkataramana Ja 4906                  500.00
                     9-22   8173       Wire Deposit   Puppala Santhosh 7431                  500.00
                     9-22   8061       Wire Deposit   Venkateshwarlu A 7441                  500.00
                     9-22   7369       Wire Deposit   Thomas K Nichols 2685                  500.00
                     9-22   4285       Wire Deposit   Pindi Vinodh Kum 7747                  500.00
                     9-22   4085       Wire Deposit   Narendar Prasad 7530                   500.00
                     9-22   4096       Wire Deposit   Koduri Kiran 1205                      500.00
                     9-22   2563       Wire Deposit   Y Vijaya Kumari 1112                   500.00
                     9-22   2569       Wire Deposit   Ramesh Yarlagadd 0344                  500.00
                     9-22   2801       Wire Deposit   Tapan J Mehta 1648                     500.00
                     9-22   2802       Wire Deposit   K K N Bhimeswara 0849                  500.00
                     9-22   2803       Wire Deposit   Kancharla Nagesw 7025                  500.00
                     9-22   2804       Wire Deposit   Ghousia Begum 5390                     500.00
                     9-22   2838       Wire Deposit   V Krishnayya Nek 3015                  500.00
                     9-22   2864       Wire Deposit   Srinivas D     7386                    500.00
                     9-22   6638       Wire Deposit   Choda Swetha 7820                      500.00
                     9-22   7896       Wire Deposit   Sonia Anand Nich 6271                1,000.00
                     9-25   2795       Wire Deposit   Suresh Kumar Nal 4308                  500.00
                     9-25   2971       Wire Deposit   Gadde Tulasi Rat 8766                  500.00
                     9-25   2972       Wire Deposit   Sudheer Vegi 0595                      500.00
                     9-25   4183       Wire Deposit   Meenavalli Venka 6060                  500.00
                     9-25   4185       Wire Deposit   Dasharath Nasa 3364                    500.00
                     9-25   4215       Wire Deposit   Shaikh Mastan 1611                     500.00
                     9-25   4221       Wire Deposit   Manyam Neelima 5191                    500.00
                     9-25   4222       Wire Deposit   Mutya S Murthy 7179                    500.00
                     9-25   4223       Wire Deposit   Tammineedi Venka 2755                  500.00
                     9-25   4404       Wire Deposit   Kolahalam Rajesh 7467                  500.00
                     9-25   9327       Wire Deposit   Satyanarayana Bo 7043                  500.00
                     9-26   9547       Wire Deposit   Mohammad Khasim 0913                   500.00
                     9-26   10600      Wire Deposit   Michael V Cina 0667                    500.00
                     9-26   2714       Wire Deposit   Pyla Divya     4096                    500.00
                     9-26   2718       Wire Deposit   Tatipaka Sriniva 3041                  500.00
                     9-26   2777       Wire Deposit   V S Satya Kumar 6187                   500.00

            - 04451
5240
               Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 15 of 106
                                                             Business Banking Statement
                                                                     September 30, 2017
                                                                             page 3 of 6




Additions
(con't)
            Deposits Date   Serial #   Source
                     9-26   2778       Wire Deposit   Mallina Satyajyo 9478                  500.00
                     9-26   2779       Wire Deposit   A Ramesh Kumar R 0605                  500.00
                     9-26   2775       Wire Deposit   Venu Guda        2847                  500.00
                     9-26   2776       Wire Deposit   Ganesh Kumar 7130                      500.00
                     9-26   2719       Wire Deposit   Sri Mounya Chowd 1092                  500.00
                     9-26   3436       Wire Deposit   Satish Reddy Ven 8486                  500.00
                     9-26   3558       Wire Deposit   Krishna Mohan ME 0912                  500.00
                     9-26   3719       Wire Deposit   Srikanth T     7270                    500.00
                     9-26   4228       Wire Deposit   MD Shareef       0890                  500.00
                     9-26   6460       Wire Deposit   K Srinivasa Raju 7572                  500.00
                     9-26   5289       Wire Deposit   V Venkateswara R 5036                  500.00
                     9-26   5284       Wire Deposit   Batchu Gopikrish 6417                  500.00
                     9-26   5445       Wire Deposit   Sridhar T     0469                     500.00
                     9-27   2041       Wire Deposit   V Krishnayya Nek 3015                  100.00
                     9-27   2762       Wire Deposit   Tatipaka Srihari 5892                  485.00
                     9-27   2752       Wire Deposit   Tatipaka Srihari 5892                  485.00
                     9-27   13317      Wire Deposit   K Siva Rama Kris 6252                  490.00
                     9-27   13318      Wire Deposit   Chukka Siva Saty 6442                  490.00
                     9-27   13319      Wire Deposit   Chukka Lakshmi 0951                    490.00
                     9-27   1911       Wire Deposit   Sujani Chalagall 1686                  494.00
                     9-27   3009       Wire Deposit   Jammula Sai Babu 0232                  500.00
                     9-27   3010       Wire Deposit   K K N Bhimeswara 0849                  500.00
                     9-27   2703       Wire Deposit   K Durga Prasad 7945                    500.00
                     9-27   1944       Wire Deposit   Vegi Rajani    1618                    500.00
                     9-27   2042       Wire Deposit   Kancharla Nagesw 7025                  500.00
                     9-27   15068      Wire Deposit   Batchu Gopikrish 6417                  500.00
                     9-27   15626      Wire Deposit   L Padmavathi 2158                      500.00
                     9-27   15627      Wire Deposit   Mutya Venkata Su 7036                  500.00
                     9-27   15628      Wire Deposit   Syed Noori      6857                   500.00
                     9-27   4842       Wire Deposit   Koduri Kiran 1205                      500.00
                     9-28   1641       Wire Deposit   Kollipara Bhanu 0476                   494.00
                     9-28   1642       Wire Deposit   Harika Majeti 5175                     494.00
                     9-28   1640       Wire Deposit   Srinivas Nekkant 8065                  494.00
                     9-28   1592       Wire Deposit   Priyanka Money 5367                    494.00
                     9-28   11905      Wire Deposit   Thomas W Ferrone 8394                  500.00
                     9-28   13828      Wire Deposit   Choda Swetha 7820                      500.00
                     9-28   2967       Wire Deposit   Jagadeesh Prasad 7721                  500.00
                     9-28   1841       Wire Deposit   Srinivas D    7386                     500.00
                     9-28   9001       Wire Deposit   Praveen Chaganti 0349                  500.00
                     9-28   2965       Wire Deposit   Bandaaru Suma 6941                   1,000.00
                     9-28   2966       Wire Deposit   Bodake Babaji Sh 7122                1,500.00
                     9-28   13560      Wire Deposit   Venkat Subba Rao 7162                2,500.00
                     9-29   4575       Wire Deposit   V Krishnayya Nek 3015                  400.00
                     9-29   2182       Wire Deposit   Priyanka N K 4989                      494.00
                     9-29   2894       Wire Deposit   Raghavendra Rao 3975                   494.00
                     9-29   1992       Wire Deposit   Dhanesh Perumall 0808                  494.00
                     9-29   2127       Wire Deposit   Naresh Pamidi 4925                     494.00
                     9-29   2150       Wire Deposit   Dhanesh Perumall 0808                  494.00
                     9-29   3392       Wire Deposit   Ganesh Kumar 7130                      500.00
                     9-29   4572       Wire Deposit   Sudheer Vegi 0595                      500.00

            - 04451
5240
               Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 16 of 106
                                                                    Business Banking Statement
                                                                            September 30, 2017
                                                                                    page 4 of 6




Additions
(con't)
            Deposits Date       Serial #      Source
                     9-29       4573          Wire Deposit Jagadeesh Prasad 7721                            500.00
                     9-29       4574          Wire Deposit Nagendra Babu Mu 7428                            500.00
                     9-29       4576          Wire Deposit Jagadeesh Prasad 7721                            500.00
                     9-29       4577          Wire Deposit Venkata Sri Vams 4148                            500.00
                     9-29       8015          Wire Deposit Koduri Kiran 1205                                500.00
                     9-29       12293         Wire Deposit Christopher D Sa 1334                            500.00
                     9-29       9286          Wire Deposit Michael A Conde 5066                             500.00
                     9-29       9287          Wire Deposit 1/Mr. Abdul Kar 2946                             500.00
                     9-29       10002         Wire Deposit Koduri Kiran 1205                                500.00
                     9-29       13843         Wire Deposit Christopher D Sa 1334                            500.00
                     9-29       19673         Wire Deposit Suzanne Shugg 7303                               500.00
                     9-29       12189         Wire Deposit Surya K Meka 3688                              2,500.00
                     9-29       17176         Wire Deposit Sri Sai Yarlagad 1205                          2,500.00
                                              Total additions                                          $126,971.00

Subtractions

          Withdrawals Date      Serial #       Location
                      9-5       11490          Wire Withdrawal Longfin Corp   1598                     $159,115.00
                                               Total subtractions                                      $159,115.00



Fees and
charges        Date                                                           Quantity   Unit Charge
               9-22-17       Refund Fedwire Service Charge                           1        20.00       +$20.00
               9-22-17       Refund Fedwire Service Charge                           1        20.00        +20.00
               9-22-17       Refund Fedwire Service Charge                           1        20.00        +20.00
               9-22-17       Refund Fedwire Service Charge                           1        20.00        +20.00
               9-22-17       Refund Fedwire Service Charge                           1        20.00        +20.00
               9-22-17       Fedwire Service Charge                                  1        20.00        -20.00
               9-22-17       Fedwire Service Charge                                  1        20.00        -20.00
               9-22-17       Fedwire Service Charge                                  1        20.00        -20.00
               9-22-17       Fedwire Service Charge                                  1        20.00        -20.00
               9-22-17       Fedwire Service Charge                                  1        20.00        -20.00
               9-26-17       Refund Fedwire Service Charge                           1        20.00        +20.00
               9-26-17       Refund Fedwire Service Charge                           1        20.00        +20.00
               9-26-17       Refund Fedwire Service Charge                           1        20.00        +20.00
               9-26-17       Fedwire Service Charge                                  1        20.00        -20.00
               9-26-17       Fedwire Service Charge                                  1        20.00        -20.00
               9-26-17       Fedwire Service Charge                                  1        20.00        -20.00
               9-27-17       Refund Fedwire Service Charge                           1        20.00        +20.00
               9-27-17       Refund Fedwire Service Charge                           1        20.00        +20.00
               9-27-17       Fedwire Service Charge                                  1        20.00        -20.00
               9-27-17       Fedwire Service Charge                                  1        20.00        -20.00
               9-29-17       Refund Fedwire Service Charge                           1        20.00        +20.00
               9-29-17       Refund Fedwire Service Charge                           1        20.00        +20.00
               9-29-17       Refund Fedwire Service Charge                           1        20.00        +20.00
               9-29-17       Refund Fedwire Service Charge                           1        20.00        +20.00
            - 04451
5240
              Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 17 of 106
                                                             Business Banking Statement
                                                                     September 30, 2017
                                                                             page 5 of 6




Fees and
charges
(con't)      Date                                                       Quantity   Unit Charge
             9-29-17   Refund Fedwire Service Charge                           1        20.00    +20.00
             9-29-17   Refund Fedwire Service Charge                           1        20.00    +20.00
             9-29-17   Fedwire Service Charge                                  1        20.00    -20.00
             9-29-17   Fedwire Service Charge                                  1        20.00    -20.00
             9-29-17   Fedwire Service Charge                                  1        20.00    -20.00
             9-29-17   Fedwire Service Charge                                  1        20.00    -20.00
             9-29-17   Fedwire Service Charge                                  1        20.00    -20.00
             9-29-17   Fedwire Service Charge                                  1        20.00    -20.00
                                                  Fees and charges   this period                  $0.00




           - 04451
5240
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 18 of 106
                  Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 19 of 106
                  KeyBank                                                     Business Banking Statement
                  P.O. Box 93885
                  Cleveland, OH 44101-5885
                                                                                         October 31, 2017
                                                                                              page 1 of 4




          31               T     52 00000 R EM AO
       COLONIAL STOCK TRANSFER CO INC                                                                     Questions or comments?
       ESCROW #10                                                                            Call our Key Business Resource Center
       66 E EXCHANGE PL                                                                            1-888-KEY4BIZ (1-888-539-4249)
       SALT LAKE CITY UT 84111-2713




                                        Enroll in Online Banking today at Key.com.
               Access your available accounts, transfer funds and view your transactions right from your PC.




 Key Business Reward Checking
 COLONIAL STOCK TRANSFER CO INC
                                                                 Beginning balance 9-30-17                           $127,311.00
 ESCROW #10
                                                                 66 Additions                                         +51,409.00
                                                                 1 Subtraction                                       -164,750.00
                                                                 Ending balance 10-31-17                              $13,970.00




 Rewards

 Rewards point balance, as of 10-31-2017                       5,400
 Rewards Number      Name                                              Rewards Number   Name
                     COLONIAL STOCK TRANSFER CO INC                                     KATHLEEN CARTER
                     JASON R CARTER

 Visit key.com/rewards for details


Additions
               Deposits Date         Serial #         Source
                        10-2         2740             Wire Deposit     John H Flake OR 9539                                $500.00
                        10-2         8834             Wire Deposit     Bhavna Singh 6288                                    985.00
                        10-2         3452             Wire Deposit     Nitesh Chowdhary 5192                              2,500.00
                        10-3         9646             Wire Deposit     Tumaati Bhaskara 0504                                500.00
                        10-3         3083             Wire Deposit     1/MS. Swapna ME 9765                                 500.00
                        10-3         2977             Wire Deposit     Hemalatha G    1768                                  500.00
                        10-3         2978             Wire Deposit     Sudheer Vegi 0595                                    500.00
                        10-3         2979             Wire Deposit     Gadde Tulasi Rat 8766                                500.00
                        10-3         2980             Wire Deposit     Sudheer Vegi 0595                                    500.00
                        10-3         2981             Wire Deposit     Sudheer Vegi 0595                                    500.00




               - 04451
4065
               Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 20 of 106
                                                                 Business Banking Statement
                                                                            October 31, 2017
                                                                                 page 2 of 4




Additions
(con't)
            Deposits Date    Serial #   Source
                     10-3    2986       Wire Deposit      Jagadeesh Prasad 7721                  500.00
                     10-3    2987       Wire Deposit      Surendra Mandada 0723                  500.00
                     10-3    2988       Wire Deposit      Vikram R       3477                    500.00
                     10-3    2989       Wire Deposit      Gaddi Lingamurth 7569                  500.00
                     10-3    2990       Wire Deposit      Vemulapalli Kris 8155                  500.00
                     10-3    2991       Wire Deposit      A Ramesh Kumar R 0605                  500.00
                     10-3    2992       Wire Deposit      Gadde Tulasi Rat 8766                  500.00
                     10-3    2993       Wire Deposit      Vikram R       3477                    500.00
                     10-3    4419       Wire Deposit      Ratakonda Vivek 6597                   500.00
                     10-3    4420       Wire Deposit      Ratakonda Sneha 5133                   500.00
                     10-3    5241       Wire Deposit      Lavakush       7064                    500.00
                     10-3    5390       Wire Deposit      1/Mrs. Naga Sury 0603                  500.00
                     10-3    5919       Wire Deposit      K V L Narasimha 5871                   500.00
                     10-3    5925       Wire Deposit      Srl Madhusudhan 8492                   500.00
                     10-3    5970       Wire Deposit      Eric Thomas Cast 5391                  500.00
                     10-3    12823      Wire Deposit      Naveen Prudhvi 7708                    500.00
                     10-3    2983       Wire Deposit      Harinath Gupta J 4538                1,000.00
                     10-3    2982       Wire Deposit      Dasi Emmanuel 0061                   1,500.00
                     10-3    2994       Wire Deposit      Tammineedu Sures 0766                2,000.00
                     10-3    6427       Wire Deposit      M Venkati      7151                  2,000.00
                     10-3    2107       Wire Deposit      Harinath Gupta J 4538                3,000.00
                     10-4               Direct Deposit,    Usha Akella Sender                    200.00
                     10-4    1667       Wire Deposit      Raghu Ram Guntur 9127                  494.00
                     10-4    7431       Wire Deposit      Ramulu M        7263                   500.00
                     10-4    6474       Wire Deposit      Harinath Gupta J 4538                  500.00
                     10-4    2776       Wire Deposit      Jaya Prakash Vad 4580                  500.00
                     10-4    2777       Wire Deposit      Gadde Tulasi Rat 8766                  500.00
                     10-4    2539       Wire Deposit      Ratakonda Jhansi 2416                  500.00
                     10-4    2778       Wire Deposit      Venu Guda       2847                   500.00
                     10-4    2779       Wire Deposit      B Prabhakara Rao 7883                  500.00
                     10-4    4427       Wire Deposit      Ratakonda Anurad 7533                  500.00
                     10-4    4414       Wire Deposit      1/Mr. Viswanadh 6458                   500.00
                     10-4    11579      Wire Deposit      Aswani Meka      9226                  500.00
                     10-4    5332       Wire Deposit      Pradeep K Patel 6017                 1,000.00
                     10-5    7145       Wire Deposit      Sowjanya Tripur 3927                   490.00
                     10-5    2758       Wire Deposit      Venka Reddy Bath 5812                  500.00
                     10-5    2759       Wire Deposit      Tammineedi Venka 2755                  500.00
                     10-5    5942       Wire Deposit      Colby Dowling An 7397                  500.00
                     10-6    3927       Wire Deposit      Ch.Lakshmi Brama 7539                  480.00
                     10-6    14418      Wire Deposit      K V K K Durga 6252                     490.00
                     10-6    1930       Wire Deposit      Maraka Vasudeva 6001                   500.00
                     10-6    1987       Wire Deposit      Likhitha Vemulap 9834                  500.00
                     10-6    5973       Wire Deposit      Thomas C Egg 2946                      500.00
                     10-6    2977       Wire Deposit      Dasigi Prakash R 9187                1,000.00
                     10-10   3234       Wire Deposit      Karishma Patel 9417                    500.00
                     10-11   3433       Wire Deposit      1/Mr. Narasimha 0941                   500.00
                     10-11   3501       Wire Deposit      A.Latha Reddy 1731                   2,970.00
                     10-12   4028       Wire Deposit      Althuru Sahini R 8480                1,500.00
                     10-12   9942       Wire Deposit      Manohar Reddy En 8840                5,000.00
                     10-13   6683       Wire Deposit      Len C Devary 2615                      500.00

            - 04451
4065
               Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 21 of 106
                                                                   Business Banking Statement
                                                                              October 31, 2017
                                                                                   page 3 of 4




Additions
(con't)
            Deposits Date      Serial #       Source
                     10-13     6684           Wire Deposit Len C Devary 2615                                       500.00
                     10-16     2851           Wire Deposit Trisha Patel 1018                                       500.00
                     10-16     9854           Wire Deposit Mohammed Rafi 7148                                      500.00
                     10-16     2312           Wire Deposit Vemulapalli Kris 8155                                 1,000.00
                     10-17     9308           Wire Deposit Charles A Hughes 4815                                   500.00
                     10-18                    Direct Deposit, Usha Akella Sender                                   300.00
                                              Total additions                                                  $51,409.00

Subtractions

          Withdrawals Date      Serial #      Location
                      10-16                   Internet Trf To DDA 0000440521003283       4451                 $164,750.00
                                              Total subtractions                                              $164,750.00



Fees and
charges        Date                                                           Quantity          Unit Charge
               10-3-17       Refund Fedwire Service Charge                           1               20.00       +$20.00
               10-3-17       Refund Fedwire Service Charge                           1               20.00        +20.00
               10-3-17       Refund Fedwire Service Charge                           1               20.00        +20.00
               10-3-17       Refund Fedwire Service Charge                           1               20.00        +20.00
               10-3-17       Refund Fedwire Service Charge                           1               20.00        +20.00
               10-3-17       Refund Fedwire Service Charge                           1               20.00        +20.00
               10-3-17       Refund Fedwire Service Charge                           1               20.00        +20.00
               10-3-17       Refund Fedwire Service Charge                           1               20.00        +20.00
               10-3-17       Refund Fedwire Service Charge                           1               20.00        +20.00
               10-3-17       Refund Fedwire Service Charge                           1               20.00        +20.00
               10-3-17       Refund Fedwire Service Charge                           1               20.00        +20.00
               10-3-17       Refund Fedwire Service Charge                           1               20.00        +20.00
               10-3-17       Refund Fedwire Service Charge                           1               20.00        +20.00
               10-3-17       Fedwire Service Charge                                  1               20.00        -20.00
               10-3-17       Fedwire Service Charge                                  1               20.00        -20.00
               10-3-17       Fedwire Service Charge                                  1               20.00        -20.00
               10-3-17       Fedwire Service Charge                                  1               20.00        -20.00
               10-3-17       Fedwire Service Charge                                  1               20.00        -20.00
               10-3-17       Fedwire Service Charge                                  1               20.00        -20.00
               10-3-17       Fedwire Service Charge                                  1               20.00        -20.00
               10-3-17       Fedwire Service Charge                                  1               20.00        -20.00
               10-3-17       Fedwire Service Charge                                  1               20.00        -20.00
               10-3-17       Fedwire Service Charge                                  1               20.00        -20.00
               10-3-17       Fedwire Service Charge                                  1               20.00        -20.00
               10-3-17       Fedwire Service Charge                                  1               20.00        -20.00
               10-3-17       Fedwire Service Charge                                  1               20.00        -20.00
                                                        Fees and charges   this period                             $0.00




            - 04451
4065
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 22 of 106
                   Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 23 of 106
                  KeyBank                                                Business Banking Statement
                  P.O. Box 93885
                  Cleveland, OH 44101-5885
                                                                                  November 30, 2017
                                                                                         page 1 of 3




          31               T     52 00000 R EM AO
       COLONIAL STOCK TRANSFER CO INC                                                               Questions or comments?
       ESCROW #10                                                                      Call our Key Business Resource Center
       66 E EXCHANGE PL                                                                      1-888-KEY4BIZ (1-888-539-4249)
       SALT LAKE CITY UT 84111-2713




                                        Enroll in Online Banking today at Key.com.
               Access your available accounts, transfer funds and view your transactions right from your PC.


         KeyNotes

               Revisions will be made to the Deposit Account Agreement and Funds Availability
               Policy provided to you when you opened your KeyBank Account as amended.
               Effective November 15, 2017, PART II - FUNDS AVAILABILITY POLICY section 6.
               Longer Delays May Apply. Exception Holds: will be revised to change the length
               of time an Exception Hold is placed on funds you deposit by check from no later
               than the seventh business day after the day of your deposit to no later than the
               fifth business day after the day of your deposit. Also effective November 15,
               2017, section 7. Special Rules for New Accounts will be revised to change the
               length of time a New Account Hold is placed on funds you deposit by check from
               no later than the ninth business day after the day of your deposit to no later
               than the fifth business day after the day of your deposit.
               .
               Section 6. Exception Holds will be revised as follows:
               .
               Exception Holds: In addition, funds you deposit by check may be delayed for a
               longer period under the following circumstances:
                   * We believe a check you deposit will not be paid.
                   * You deposit checks totaling more than $5,000 on any one day.
                   * You redeposit a check that has been returned unpaid.
                   * You have overdrawn your account repeatedly in the last six months.
                   * There is an emergency, such as failure of computer or communications
                   equipment or other conditions beyond our control.
               .
               We will notify you if we delay your ability to withdraw funds for any of these
               reasons, and we will tell you when the funds will be available. They will
               generally be available for withdrawal no later than the fifth business day after
               the day of your deposit. In case of emergency conditions, a notification of any
               delay in your ability to withdraw funds will be provided within a reasonable
               time and in a reasonable manner given the emergency circumstances unless funds
               subject to this delay are made available before such notification must be
               provided.
               .
               Section 7. Special Rules for New Accounts will be revised as follows:
               .
               7. Special Rules for New Accounts. If you are a new customer, the following



                - 04451
4330
                   Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 24 of 106
                                                                               Business Banking Statement
                                                                                        November 30, 2017
                                                                                               page 2 of 3




         KeyNotes          (con't)
             special rules may apply, at our discretion, during the first 30 days your
             account is open instead of the rules described above.
             .
             Funds from electronic direct deposits to your account will be available on the
             business day that the funds are due to you. Funds from deposits of cash, wire
             transfers, and the first $5,000 of a day's total deposits of cashier's,
             certified, teller's, traveler's, and federal, state and local government checks
             will be available on the first business day after the day of your deposit if the
             deposit meets certain conditions. For example, the checks must be payable to you
             (and you may have to use a special deposit slip). The excess over $5,000 will be
             available no later than the fifth business day after the day of your deposit. If
             your deposit of these checks (other than a U.S. Treasury check) is not made in
             person to one of our employees, the first $5,000 will not be available until the
             second business day after the day of your deposit.
             .
             Funds held from all other check deposits will be available no later than the
             fifth business day after the day of your deposit.
             .
             If you have any questions about these changes, please call the phone number on
             this statement.
             .
             Please read and retain this important information with all of your Account
             opening Agreements and Disclosures. A complete copy of the revised Deposit
             Account Agreement and Funds Availability Policy is available at any KeyBank
             branch and online at key.com.



 Key Business Reward Checking
 COLONIAL STOCK TRANSFER CO INC
                                                                 Beginning balance 10-31-17                  $13,970.00
 ESCROW #10
                                                                 1 Addition                                    +500.00
                                                                 Ending balance 11-30-17                     $14,470.00




 Rewards

 Rewards point balance, as of 11-30-2017                       5,450
 Rewards Number      Name                                              Rewards Number    Name
 440521004976000     COLONIAL STOCK TRANSFER CO INC                    440521004976002   KATHLEEN CARTER

 440521004976001     JASON R CARTER

 Visit key.com/rewards for details


Additions
              Deposits Date          Serial #         Source
                       11-16         6477             Wire Deposit D V S S Lakshmin 0405                        $500.00
                                                      Total additions                                           $500.00


              - 04451
4330
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 25 of 106
                  Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 26 of 106
                 KeyBank                                                      Business Banking Statement
                 P.O. Box 93885
                 Cleveland, OH 44101-5885
                                                                                       December 31, 2017
                                                                                              page 1 of 3




       1 31              T    52 00000 R EM AO
       COLONIAL STOCK TRANSFER CO INC                                                                      Questions or comments?
       ESCROW #10                                                                             Call our Key Business Resource Center
       66 E EXCHANGE PL                                                                             1-888-KEY4BIZ (1-888-539-4249)
       SALT LAKE CITY UT 84111-2713




                                       Enroll in Online Banking today at Key.com.
              Access your available accounts, transfer funds and view your transactions right from your PC.


         KeyNotes
              Your account was overdrawn this period. Enjoy the peace of mind that overdraft protection offers by calling
              1-800-KEY2YOU (1-800-539-2968), Key Business Resource Center for more information on all of KeyBank's
              overdraft protection services.



 Key Business Reward Checking
 COLONIAL STOCK TRANSFER CO INC
                                                                 Beginning balance 11-30-17                            $14,470.00
 ESCROW #10
                                                                 1 Addition                                              +500.00
                                                                 3 Subtractions                                        -16,371.00
                                                                 Net fees and charges                                      -60.50
                                                                 Ending balance 12-31-17                               -$1,461.50




 Rewards

 Rewards point balance, as of 12-29-2017                       5,500
 Rewards Number      Name                                              Rewards Number   Name
                     COLONIAL STOCK TRANSFER CO INC                                     KATHLEEN CARTER

                     JASON R CARTER

 Visit key.com/rewards for details


Additions
              Deposits Date          Serial #         Source
                       12-14         6324             Wire Deposit Andrea M Anzevin 0555                                    $500.00
                                                      Total additions                                                       $500.00




               - 04451
5205
                Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 27 of 106
                                                                     Business Banking Statement
                                                                              December 31, 2017
                                                                                     page 2 of 3




Subtractions
Paper Checks           * check missing from sequence


 Check         Date          Amount
 1872          12-19        $1,901.00
                                                                          Paper Checks Paid                     $1,901.00

         Withdrawals Date      Serial #         Location
                     12-1                       Internet Trf To DDA 0000000560010795      4451                  $2,345.00
                     12-1                       Internet Trf To DDA 0000440521003283      4451                  12,125.00
                                                Total subtractions                                             $16,371.00



Fees and
charges        Date                                                            Quantity          Unit Charge
               12-19-17     Overdraft Item Charge                                  1                  32.00      -$32.00
               12-26-17     Recurring Overdraft Service Charge                     1                  28.50       -28.50
                                               Fees and charges assessed this period                             -$60.50




           - 04451
5205
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 28 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 29 of 106




                 EXHIBIT F
        Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 30 of 106




                                         LONGFIN CORP
                                             CONTROL LOG
                                         CL A Common stock
                                       Thursday, December 21, 2017

DATE
   SHAREHOLDER                                  CERT       STATUS    CANCELLED        ISSUED

7 /6 /2017      Starting Balance - Shares Outstanding                                                 0.00
                Transactions
7/7/2017
     VENKATA SRINIVAS MEENAVALLI                1001            RC               10,000,000.00
     STAMPEDE CAPITAL LIMITED                   1002            RC               27,500,000.00
     Balance after transaction                                                                37,500,000.00

9/1/2017
     VASUDEVA RAO MARAKA                        900001                                 100.00
     DORABABU PENUMARTHI                        900002                                 100.00
     CHINTAN NITIN SHAH                         900003                                 100.00
     NITIN AMBALAL SHAH                         900004                                 100.00
     NEERU NITIN SHAH                           900005                                 100.00
     THUNUGUNTLA NAGA SATYA RANJITH             900006                                 100.00
     KUMAR
     G NARASIMHA RAO                            900007                                 100.00
     NAGENDRA BABU MUPPAVARAPU                  900008                                 100.00
     EMMANUEL DASI                              900009                                 100.00
     MADHU BABU KOTHARU                         900010                                 100.00
     KUSUMA SHIVA PRASAD                        900011                                 100.00
     SURESH TAMMINEEDI                          900012                                 100.00
     BOTU PRABHAKARARAO                         900013                                 100.00
     DVS PRAKASH RAO                            900014                                 100.00
     SATVIKA NANDURI                            900015                                7,700.00
     MEENAVALLI KRISHNA MOHAN                   900016                                 100.00
     SAILAJA DASIGI                             900017                                 100.00
     T ARUNA                                    900018                                 100.00
     VENKAYAMMA PARIMI                          900019                                 100.00
     UMA KUMARI NANDURI                         900020                                8,000.00
     ASHWIN REDDY MITTA                         900021                                 100.00
     KAMESWARI DASIGI                           900022                                 100.00
     KALYANA SAHITHI NANDURI                    900023                                8,000.00
     RAJU SAMANTHAPUDI B                        900024                                 100.00
     HEMALATHA K                                900025                                1,200.00
     PAREKH VENESSA K                           900026                                 100.00
Colonial Stock Transfer Co, Inc.                 Page 1 of 10                        12/21/2017 2:30:12 PM
        Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 31 of 106




                                    LONGFIN CORP
                                        CONTROL LOG
                                     CL A Common stock
                                   Thursday, December 21, 2017

DATE
     SHAREHOLDER                           CERT      STATUS    CANCELLED       ISSUED

     PAREKH KRISHA K                       900027                               100.00
     PRATHIPATI PARTHASARATHI              900028                               100.00
     MEENAVALLI VISWANATH C                900029                               100.00
     DINESH PRATAP SINGH                   900030                               350.00
     LINGAM NITYA                          900031                              1,550.00
     ALTHURU SAHINI REDDY                  900032                              1,550.00
     SYED AZAMJAHI                         900033                               100.00
     ALTHURU LATHA REDDY                   900034                               625.00
     SATYA SRIKANTH KARATURI               900035                               100.00
     MEENAVALLI USHARANI                   900036                               100.00
     Balance after transaction                                                        37,531,775.00

9/15/2017
     KRISHANU SINGHAL                      900037         RC               3,375,000.00
     ANDY ALTAHAWI                         900038         RC               2,025,000.00
     Balance after transaction                                                         42,931,775.00

10/16/2017
     INDIRAMMA KANCHARLA                   900039                               100.00
     ABDUL KAREEM FEROZ                    900040                               100.00
     ANIL KUMAR SEERA                      900041                               100.00
     PENDURTHI ANNAPURNA                   900042                              3,800.00
     D. ANUSHA GAYATRI                     900043                               100.00
     ARCHANA AYSOLA                        900044                               100.00
     ASWANI K MEKA                         900045                               100.00
     BANDHAVI M                            900046                               100.00
     SURYA BHAGAVAN BHOGIREDDI             900047                               100.00
     KOLLIPARA BHANU PRAKASH               900048                               100.00
     THUMATI BHASKAR RAO                   900049                               100.00
     BHAVNA SINGH                          900050                               200.00
     KRISHNA KUMARI VEMULAPALLI            900051                               100.00
     BODAKE BABAJI SHAMRAO                 900052                               100.00
     SHUBHAM BODAKE                        900053                               100.00
     BANDARU PRABHAKAR                     900054                               100.00
     BATHINA VENKA REDDY                   900055                               100.00
     PRAVEEN CHAGANTI                      900056                               100.00

Colonial Stock Transfer Co, Inc.           Page 2 of 10                       12/21/2017 2:30:13 PM
        Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 32 of 106




                                    LONGFIN CORP
                                        CONTROL LOG
                                     CL A Common stock
                                   Thursday, December 21, 2017

DATE
     SHAREHOLDER                           CERT      STATUS   CANCELLED   ISSUED

     MADHAVI JAVVAJI                       900057                          100.00
     CHERUKURI RAVINDRA                    900058                          100.00
     SRINIVAS NEKKANTI                     900059                          100.00
     CHODA RAJESWARI                       900060                          100.00
     CHUKKA LAKSHMI                        900061                          100.00
     CHUKKA SIVA SATYA SRINIVAS            900062                          100.00
     DASARATH NASA                         900063                          100.00
     DASI SAMUEL                           900064                          100.00
     BHAVANI DUMPALA                       900065                          100.00
     J V RAMANA                            900066                          100.00
     DHANESH PERUMALLA                     900067                          100.00
     DIVYA PYLA                            900068                          100.00
     DAVID NICHOLS                         900069                          100.00
     SRINIVAS DONDAPATI                    900070                          200.00
     DURGA PRASAD KOTTALANKA               900071                          100.00
     MIGUEL COND                           900072                          100.00
     ERIC T CASTORINA                      900073                          100.00
     DASI PHEBE                            900074                          100.00
     GADAM AASHISH JOHN                    900075                          100.00
     GALI PADMA                            900076                          100.00
     GALI SURESH BABU                      900077                          100.00
     V.S SATYA KUMAR GAMIDI                900078                          100.00
     GHOUSIA BEGUM                         900079                          100.00
     NAGA SURYA NALINI GUNTURU             900080                          100.00
     B GOPI KRISHNA                        900081                          100.00
     MARAKA GOWRI SIREESHA                 900082                          100.00
     BEEDAVALLI GRACE EVANGELINE           900083                          100.00
     HARINTH GUPTA JAVVAJI                 900084                          100.00
     GUNTURU VISWANATH RAKESH              900085                          100.00
     HARIKA MAJETI                         900086                          100.00
     GOLI HARINATH REDDY                   900087                          100.00
     PATEL KARISHMA                        900088                          100.00
     HARSHA KALYAN GUNDALA                 900089                          100.00
     HARSHITA CATHERINE                    900090                          100.00

Colonial Stock Transfer Co, Inc.           Page 3 of 10                   12/21/2017 2:30:13 PM
        Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 33 of 106




                                     LONGFIN CORP
                                           CONTROL LOG
                                     CL A Common stock
                                   Thursday, December 21, 2017

DATE
     SHAREHOLDER                            CERT       STATUS   CANCELLED   ISSUED

     G HEMALATHA                            900091                           100.00
     JAGADEESH PRASAD VEGI                  900092                           100.00
     RENDUCHINTALA SRI NAGA SATYA VENKATA   900093                           100.00
     JAGANNADHA PRASAD
     JOHN H FLAKE                           900094                           100.00
     SAIBABU JAMMULA                        900095                           100.00
     M.V KAMALDEVI                          900096                           100.00
     KARINGAM AVINASH                       900097                           100.00
     KARINGAM SAPNA                         900098                           100.00
     SRINIVAS REDDY KARVEDA                 900099                           100.00
     SHARADHA REDDY KARVEDA                 900100                           100.00
     KODURI KIRAN                           900101                           100.00
     KARINGAM JANARDHAN REDDY               900102                           100.00
     KANCHARLA KUMARA NAGA BHIMESWARA       900103                           100.00
     RAO
     KORPU V K K DURGA                      900104                           100.00
     V KRISHNAYYA NEKKANTI                  900105                           100.00
     KRISHNAVENI AMBALA                     900106                           100.00
     SAILAJA KANCHARLA                      900107                           100.00
     KORPU SIVARAM KRISHNA                  900108                           100.00
     YARLAGADDA VIJAYA KUMARI               900109                           100.00
     HIMANSHU LAL                           900110                           100.00
     BANU CHANDRA S V G VASHISHTA LAVETI    900111                           100.00
     CH.LAKSHMI BRAMARAMBA                  900112                           100.00
     LIKHITHA NUTHAKKI                      900113                           100.00
     LINGAM TRIVIKRAM                       900114                          1,400.00
     LINGAM RATNA KUMAR                     900115                          1,550.00
     LAVAKUSH                               900116                           100.00
     SRL MADHUSUDHAN                        900117                           100.00
     GANESH KUMAR PILLA                     900118                           100.00
     RATHIKA MUTHURAMAN                     900119                           100.00
     M V SATISH REDDY                       900120                           100.00
     MEENAVALLI KRISHNA MOHAN               900121                           100.00
     KRISHNAM RAJU MANTHENA                 900122                           100.00
     MICHAEL V CINA                         900123                           100.00

Colonial Stock Transfer Co, Inc.             Page 4 of 10                   12/21/2017 2:30:13 PM
        Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 34 of 106




                                     LONGFIN CORP
                                        CONTROL LOG
                                     CL A Common stock
                                   Thursday, December 21, 2017

DATE
     SHAREHOLDER                            CERT      STATUS   CANCELLED   ISSUED

     MOHAMMAD KHASIM                        900124                          100.00
     M RAMULU                               900125                          100.00
     GADDI LINGA MURTHY                     900126                          100.00
     MUTYA SURYANARAYANA MURTHY             900127                          100.00
     M. RAGHAVENDRA RAO                     900128                          100.00
     MEENAVALLI VENKAT LAKSHMI              900129                          100.00
     VEGI NAGADEVI                          900130                          100.00
     NAGESWARA RAO KANCHARLA                900131                          100.00
     KALAKOTA VENKATA LAXMI NARASIMHA RAO   900132                          100.00
     Y SURENDRA NATH                        900133                          100.00
     NAVEEN PRITHVI                         900134                          100.00
     M NEELIMA REDDY                        900135                          100.00
     NITESH CHOWDHARY BALUSU                900136                          100.00
     PRAVEENA BALUSU                        900137                          100.00
     LINGAM UMADEVI                         900138                         1,400.00
     PADMAVATHI ANAKALLA                    900139                          100.00
     NARESH PAMIDI                          900140                          100.00
     PAUL R ANDERSON                        900141                          100.00
     PAVITHRA YARLAGADDA                    900142                          100.00
     MEHTA PAYAL TAPAN                      900143                          100.00
     PATEL ASHA                             900144                          200.00
     PENUMETCHA MURALI KRISHNAM RAJU        900145                         1,000.00
     KOLLIMARLA NARENDRA PRASAD             900146                          100.00
     N K PRIYANKA                           900147                          100.00
     PENDURTHI VEER RAJU                    900148                         1,600.00
     GUNTUR RAGHU RAM                       900149                          100.00
     VEGI RAJANI                            900150                          100.00
     RAJESHWAR RAJU KOLAHALAM               900151                          100.00
     SRINIVASA RAJU KAKARLAPUDI             900152                          100.00
     VARUN RAJ JANNAIKODA                   900153                          100.00
     SWAPNA MEKALA                          900154                          100.00
     RENDUCHINTALA ANANTHA LAKSHMI          900155                          100.00
     D V S RAMALAKSHMI                      900156                          100.00
     RAMESH MANAVARTHI                      900157                          100.00

Colonial Stock Transfer Co, Inc.            Page 5 of 10                   12/21/2017 2:30:13 PM
        Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 35 of 106




                                      LONGFIN CORP
                                        CONTROL LOG
                                      CL A Common stock
                                   Thursday, December 21, 2017

DATE
     SHAREHOLDER                           CERT       STATUS   CANCELLED   ISSUED

     YARLAGADDA RAMESH                     900158                           100.00
     RAMESH KUMAR REDDY ANAKALLA           900159                           100.00
     RATNAJI GADDE CHOWDARY                900160                           100.00
     RATAKONDA VIVEK KUMAR                 900161                           100.00
     ROHINI MOPURI                         900162                           100.00
     RATAKONDA SNEHA SAI                   900163                           100.00
     S SRINIVAS VEMULAPALLI                900164                           100.00
     CHRIS D SANTALUCIA                    900165                           100.00
     PUPPALA SANTHOSH KUMAR                900166                           100.00
     S SASIKALA                            900167                           100.00
     SATYANARAYANA BOLLA                   900168                           100.00
     TAMMINEEDI SATYAVATHI                 900169                           100.00
     JYOTHI MALLINA                        900170                           100.00
     SATYANARAYANA TAMMINEEDI              900171                           100.00
     SARATH CHANDRA ROY BANDLA             900172                           100.00
     SHAIKH MASTAN                         900173                           100.00
     TAMMINEEDI SRI MOUNYA CHOWDARY        900174                           100.00
     TATIPAKA SRINIVASA RAO                900175                           100.00
     SHAIK GOUSE                           900176                           100.00
     SYED NOORI                            900177                           100.00
     ANAND-NICHOLS, SONIA                  900178                           100.00
     SRIDHAR TATIPAKA                      900179                           100.00
     VEGI SRIHARI                          900180                           100.00
     TATIPAKA SRIHARI RAO                  900181                           100.00
     SRIKANTH TATIPAKA                     900182                           100.00
     SRINATH REDDY BODDU                   900183                           100.00
     M.V.S.S SRINIVAS                      900184                           100.00
     CHILLAKURU SRUTHI                     900185                          1,400.00
     SUDHEER VEGI                          900186                           100.00
     SUJANI CHALAGALLA                     900187                           100.00
     BODAKE SULABHA BABAJI                 900188                           100.00
     BANDARU SUMA                          900189                           100.00
     KARINGAM SUNANDA                      900190                           100.00
     SUNKAVALLI GANGARAJU                  900191                           100.00

Colonial Stock Transfer Co, Inc.            Page 6 of 10                   12/21/2017 2:30:13 PM
        Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 36 of 106




                                     LONGFIN CORP
                                          CONTROL LOG
                                     CL A Common stock
                                   Thursday, December 21, 2017

DATE
     SHAREHOLDER                           CERT       STATUS   CANCELLED   ISSUED

     SURENDRA MANDADAPU                    900192                           100.00
     RAJESH TAMMINEEDI                     900193                           100.00
     NALLA SURESH KUMAR                    900194                           100.00
     ANUROOPA TAMMINEEDI                   900195                           100.00
     MUTYA VENKATA SURYA KALA              900196                           100.00
     SURYA KUMAR MEKA                      900197                           100.00
     CHODA SWETHA                          900198                           100.00
     M.V.D TANUJA                          900199                           100.00
     TAPAN J MEHTA                         900200                           100.00
     THOMAS C EGG                          900201                           100.00
     ABARAHAM PRABHU CHARAN REDDYPOGU      900202                           100.00
     PRIYANKA MONEY                        900203                           100.00
     FERRONE, THOMAS, W                    900204                           100.00
     THOMAS K NICHOLS                      900205                           100.00
     RAMADEVI TATIPAKA                     900206                           100.00
     T SOWJANYA                            900207                           100.00
     VENKATA SRI VAMSI KRISHNA ADABALA     900208                           100.00
     VAMSI RAJ JANNEKOODE                  900209                           100.00
     VEGI VENKATESWARA RAO                 900210                           100.00
     VENKATESHWARLU AMBALA                 900211                           100.00
     MANTRI VENKATI                        900212                           100.00
     VENKAT S YARLAGADDA                   900213                           100.00
     VENU GUDA                             900214                           100.00
     R VIKRAM                              900215                           100.00
     VINEELA ROSELIN                       900216                           100.00
     VINODH KUMAR PINDI                    900217                           100.00
     RATAKONDA JHANSI LAKSHMI              900218                           100.00
     TAMMINEEDI VENKATESWARA RAO           900219                           100.00
     SRI SAI YARLAGADDA                    900220                           100.00
     GADDI RAMADEVI                        900221                           100.00
     V JAYA PRAKASH                        900222                           100.00
     GADDE KRISHNA                         900223                           100.00
     GADDE UMA SHANKAR MAHESWARAO          900224                           100.00
     POLINA VEERA VENKATA SATYANARAYANA    900225                           100.00

Colonial Stock Transfer Co, Inc.            Page 7 of 10                   12/21/2017 2:30:13 PM
        Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 37 of 106




                                    LONGFIN CORP
                                        CONTROL LOG
                                     CL A Common stock
                                   Thursday, December 21, 2017

DATE
     SHAREHOLDER                           CERT      STATUS   CANCELLED   ISSUED

     MANTRI GOWTHAMI                       900226                          100.00
     MANTRI PADMA LATHA                    900227                          100.00
     MANTRI SRAVANI                        900228                          100.00
     C.INDIRA PHANI                        900229                          200.00
     KOTA SRINIVAS                         900230                          100.00
     T PRAVEEN KUMAR                       900231                          100.00
     V L PRIYANKA KONDAVEETI               900232                          100.00
     B OMKARESWARI                         900233                          100.00
     SANTALUCIA KELLY                      900234                          100.00
     LOKESWARA REDDY CHINNAM               900235                          100.00
     TAMMINEEDI SRI DEVI PADMA             900236                          100.00
     MICHAEL J NICHOLS                     900237                          100.00
     N. V. SURENDRA KUMAR                  900238                          100.00
     MEHARJI PILLA                         900239                          100.00
     G PREMA LATHA                         900240                          100.00
     RATAKONDA ANURADHA                    900241                          100.00
     MOHAMMAD SHAREEF                      900242                          100.00
     SANJAY A SINGURI                      900243                          100.00
     ANDHAVARAPU SRIDHAR                   900244                          100.00
     SUZANNE SHUGG                         900245                          100.00
     SRI SRINVAS PRATHIPATI                900246                          200.00
     SURESH VEMPATI                        900247                          100.00
     SWAPNA VEMULAPALLI                    900248                          100.00
     MUTHUMULA VASANTHA KUMAR              900249                          100.00
     Balance after transaction                                                   42,964,825.00

11/30/2017
     DRONAMRAJU VENKATA SURYA              900250                          100.00
     SUBRAHMANYA LAKSHMI NARAYANA
     J GAYATRIDEVI                         900251                          100.00
     BEN B DEVARY                          900252                          100.00
     MANOHAR R ENUGU                       900253                         1,000.00
     RAFI MOHAMMED                         900254                          100.00
     CHARLES A HUGHES                      900255                          100.00
     LEN C DEVARY                          900256                          100.00
     TRISHA PATEL                          900257                          100.00
Colonial Stock Transfer Co, Inc.           Page 8 of 10                   12/21/2017 2:30:13 PM
        Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 38 of 106




                                      LONGFIN CORP
                                         CONTROL LOG
                                      CL A Common stock
                                    Thursday, December 21, 2017

DATE
     SHAREHOLDER                            CERT      STATUS   CANCELLED     ISSUED

     ALTHURU LATHA REDDY                    900258                            600.00
     ALTHURU SAHINI REDDY                   900259                            300.00
     KRISHNA KUMARI VEMULAPALLI             900260                            200.00
     AKELLA MANI                            900261                            100.00
     Balance after transaction                                                      42,967,725.00

12/6/2017
     VASUDEVA RAO MARAKA                    900262         R                40,000.00
     DORABABU PENUMARTHI                    900263         R                40,000.00
     SHAH CHINTAN NITIN                     900264         R                 5,000.00
     THUNUGUNTLA NAGA SATYA RANJITH         900265         R                20,000.00
     KUMAR
     RAO GUNTURU NARASIMHA                  900266         R                40,000.00
     EMMANUEL DASI                          900267         R                20,000.00
     SURESH TAMMINEEDI                      900268         R                30,000.00
     SATVIKA NANDURI                        900269         R                 8,000.00
     PRATHIPATI PARTHASARATHI               900270         R                10,000.00
     ALTHURU SAHINI REDDY                   900271         R                 2,000.00
     SATYA SRIKANTH KARATURI                900272         R                10,000.00
     PENDURTHI ANNAPURNA                    900273         R                 2,000.00
     KARINGAM AVINASH                       900274         R                10,000.00
     KORPU V K K DURGA                      900275         R                10,000.00
     YARLAGADDA VIJAYA KUMARI               900276         R                10,000.00
     LINGAM TRIVIKRAM                       900277         R                  560.00
     LINGAM RATNA KUMAR                     900278         R                  600.00
     GADDI LINGA MURTHY                     900279         R                50,000.00
     PENUMETCHA MURALI KRISHNAM RAJU        900280         R                30,000.00
     RATAKONDA VIVEK KUMAR                  900281         R                50,000.00
     RATAKONDA SNEHA SAI                    900282         R                 7,000.00
     RATAKONDA JHANSI LAKSHMI               900283         R                 7,000.00
     GADDI RAMADEVI                         900284         R                 7,000.00
     DRONAMRAJU VENKATA SURYA               900285         R                  200.00
     SUBRAHMANYA LAKSHMI NARAYANA
     Balance after transaction                                                      43,377,085.00

12/11/2017
     NETWORK FINANCIAL SECURITIES           900286                         663,904.00

Colonial Stock Transfer Co, Inc.            Page 9 of 10                     12/21/2017 2:30:13 PM
        Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 39 of 106




                                              LONGFIN CORP
                                                    CONTROL LOG
                                              CL A Common stock
                                            Thursday, December 21, 2017

DATE
     SHAREHOLDER                                     CERT        STATUS   CANCELLED          ISSUED
     Balance after transaction                                                                      44,040,989.00

12/19/2017
     UMA DEVI LINGAM                                 900138                 (1,400.00)
     CEDE & CO (FAST)                                900318               (857,089.00)
     CEDE & CO (FAST)                                900319                               858,489.00
     Balance after transaction                                                                      44,040,989.00

12/20/2017
     MERIDIAN ENTERPRISES PTE LTD                    900327           R                  2,150,000.00
     GALAXY MEDIA LTD                                900328           R                   100,000.00
     BACHCHAN ABHISHEK                               900329           R                   125,000.00
     BACHCHAN AMITAB                                 900330           R                   125,000.00
     Balance after transaction                                                                      46,540,989.00


12/21/2017 Current Control Log Balance - Shares Outstanding                                      46,540,989.00



                  Free Trading Stock   1,140,989
                    Restricted Stock   45,400,000
                 Shares Outstanding    46,540,989




Colonial Stock Transfer Co, Inc.                      Page 10 of 10                         12/21/2017 2:30:13 PM
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 40 of 106




                 EXHIBIT G
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 41 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 42 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 43 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 44 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 45 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 46 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 47 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 48 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 49 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 50 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 51 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 52 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 53 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 54 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 55 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 56 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 57 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 58 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 59 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 60 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 61 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 62 of 106




                 EXHIBIT H
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 63 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 64 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 65 of 106




                  EXHIBIT I
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 66 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 67 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 68 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 69 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 70 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 71 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 72 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 73 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 74 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 75 of 106




                  EXHIBIT J
          Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 76 of 106
                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                       Washington, D.C. 20549

                                 Notice of Qualification
Date Qualified:   October 11, 2017 2:00 P.M.
Form:             1-A POS


CIK:              0001699683
Company Name:     Longfin Corp
File Number:      024-10684
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 77 of 106




                 EXHIBIT K
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 78 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 79 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 80 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 81 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 82 of 106




                 EXHIBIT L
          Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 83 of 106
                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                      Washington, D.C. 20549

                                 Notice of Qualification
Date Qualified:   November 22, 2017 2:00 P.M.
Form:             1-A POS


CIK:              0001699683
Company Name:     Longfin Corp
File Number:      024-10684
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 84 of 106




                EXHIBIT M
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 85 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 86 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 87 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 88 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 89 of 106




                 EXHIBIT N
                                               Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 90 of 106


              A                                       B                        C             D                    E                F                                         G
1
2
3
4    CONTINENTAL STOCK TRANSFER & TRUST
5    AS AGENT FOR LONGFIN CORP                                                       FED I.D. #
6
7    ACCOUNT #
8                                                                                    Extension Date PERIOD
9                                                                                    TERMINATED EARLIER
10   Minimum:          $0.00                                                         Extension period, IF ANY 5 BUSINESS DAYS
11   Maximum:
12
13   Contact Name                                                                    Telephone #:
14          From:                                                                    Fax #:
15
16   ARTICLES OF INCORPORATION OF THE ISSUER (  )
17   BY LAW OF THE ISSUER (  )
18   INCUMBENCY CERT SIGNED BY THE ISSUER'S CORPORATE SECRETARY (  )
19   W-9 
20   PICTURE ID ( )
21   Open Date:                                                                                                Grand Total
22 9/12/2017

23           Date                                 Name                  Wire/Check        Deposit            Withdrawal          Total                                 Comments

24
25      11/7/2017      MICHAEL L BRENS NGER                             WIRE         $        30,000.00                      $     30,000.00
26      11/16/2017     MR. GURRAM AKHIL REDDY REDDY                     WIRE         $           500.00                      $     30,500.00
27      11/16/2017     JAGADEESH PRASAD VEGI                            WIRE         $         4,000.00                      $     34,500.00
28      11/17/2017     PRABHAVATI MUDUNURI P                            WIRE         $         1,500.00                      $     36,000.00
29      11/22/2017     MR. GURRAM AKHIL REDDY REDDY 2                   WIRE         $         1,000.00                      $     37,000.00
30      11/27/2017     GARY M CANTARA                                   WIRE         $       100,000.00                      $    137,000.00
31      11/27/2017     WILLIAM PETTIT                                   WIRE         $       40,000.00                       $    177,000.00
32      11/27/2017     MADISON EQUITY HOLDINGS LLC                      WIRE         $       25,000.00                       $    202,000.00
33      11/27/2017     OSCAR ELBAUM                                     WIRE         $       25,000.00                       $    227,000.00
34      11/27/2017     MARK P BUTTARO                                   WIRE         $       22,500.00                       $    249,500.00
35      11/27/2017     ROBERT P MAST                                    WIRE         $       13,500.00                       $    263,000.00
36      11/27/2017     JOHN TROESCHEL                                   WIRE         $       10,000.00                       $    273,000.00
37      11/27/2017     MICHAEL J HOMYAK                                 WIRE         $        7,500.00                       $    280,500.00
38      11/27/2017     MARK P BUTTARO                                   WIRE         $        7,500.00                       $    288,000.00
39      11/27/2017     GLENN HALVORSEN                                  CHK 1083     $        5,000.00                       $    293,000.00
                                                                                                                                               N AS ONE DEPOSIT OF $10,000
40      11/27/2017     BRADLEY K. KUMMERER                              CHK 173      $        5,000.00                       $    298,000.00
41      11/27/2017     VY N BUI OR PATRICK G B NDZI                     WIRE         $       15,000.00                       $    313,000.00
42      11/28/2017     KEITH MONTELEONE                                 WIRE         $       50,000.00                       $    363,000.00
43      11/28/2017     SJA ASSET MGMT                                   WIRE         $       25,000.00                       $    388,000.00
44      11/28/2017     PATRICK COGHLAN                                  WIRE         $       25,000.00                       $    413,000.00
45      11/28/2017     OVERLAND TECHNOLOG ES LLC                        WIRE         $       25,000.00                       $    438,000.00
46      11/28/2017     JOSEPH P KELLY                                   WIRE         $       20,000.00                       $    458,000.00
                                          Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 91 of 106


         A                                    B                     C        D           E         F            G
47   11/28/2017   ANDREW BARASH                              WIRE       $    17,500.00       $    475,500.00
48   11/28/2017   BRIAN ROB NSON                             WIRE       $    15,000.00       $    490,500.00
49   11/28/2017   JURSWIN COFFY P ETERNELLE                  WIRE       $    11,500.00       $    502,000.00
50   11/28/2017   JOHN GISMOND                               WIRE       $     8,500.00       $    510,500.00
51   11/28/2017   BRUCE BAUER                                WIRE       $     7,500.00       $    518,000.00
52   11/28/2017   TAL VANDER                                 WIRE       $     5,500.00       $    523,500.00
53   11/28/2017   JOSEPH M BRENNAN                           WIRE       $     5,000.00       $    528,500.00
54   11/28/2017   CHRISTIAN FUSSNER                          WIRE       $     5,000.00       $    533,500.00
55   11/28/2017   STEPHEN D NICOLANTONIO                     WIRE       $     3,750.00       $    537,250.00
56   11/28/2017   PAUL M. NDUNGU                             CHK 4694   $     7,000.00       $    544,250.00
57   11/28/2017   ERIC BUCKNER                               WIRE       $     3,000.00       $    547,250.00
58   11/29/2017   SYED SAYEED SHAZIA KHAN JTWROS             WIRE       $    60,000.00       $    607,250.00
59   11/29/2017   CLARENCE EDWARD WHITE JR                   WIRE       $    40,000.00       $    647,250.00
60   11/29/2017   JOE BURNETT JEFF TEGROTENHUIS JTWRO        WIRE       $    27,000.00       $    674,250.00
61   11/29/2017   ROBERT J MANCUSO                           WIRE       $    25,000.00       $    699,250.00
62   11/29/2017   P NEHURST CAPITAL INC                      WIRE       $    20,000.00       $    719,250.00
63   11/29/2017   GRACE SOTTOSANTI                           WIRE       $    20,000.00       $    739,250.00
64   11/29/2017   BRUCE MCKALSON                             WIRE       $    15,000.00       $    754,250.00
65   11/29/2017   CLEVE HUTCHINS                             WIRE       $    10,000.00       $    764,250.00
66   11/29/2017   OSCAR ELBAUM                               WIRE       $    10,000.00       $    774,250.00
67   11/29/2017   GREGORY JAMES GLEASON                      WIRE       $     7,500.00       $    781,750.00
68   11/29/2017   STEPHEN MCGOVERN                           WIRE       $     5,170.00       $    786,920.00
69   11/29/2017   FRANK M. WELLS JR                          WIRE       $     5,000.00       $    791,920.00
70   11/29/2017   STEPHEN C GRAVES                           WIRE       $     3,000.00       $    794,920.00
71   11/29/2017   PR ME SC ENCE & TECHNOLOGY INC             CHK 8668   $   320,000.00       $   1,114,920.00
72   11/29/2017   CLEANTECH GLOBAL LIMITED                   WIRE       $    80,000.00       $   1,194,920.00
73   11/29/2017   MR. PALLE JITHENDER GOUD                   WIRE       $       500.00       $   1,195,420.00
74   11/29/2017   L1 CAPITAL GLOBAL OPPORTUNIT ES MASSUITE   WIRE       $   100,000.00       $   1,295,420.00
75   11/30/2017   CHRIS QUALIZZA                             WIRE       $    62,000.00       $   1,357,420.00
76   11/30/2017   CHARLES WYATT                              WIRE       $    60,000.00       $   1,417,420.00
77   11/30/2017   STANLEY R WHITE                            WIRE       $    50,000.00       $   1,467,420.00
78   11/30/2017   BOB STANEK                                 WIRE       $    25,000.00       $   1,492,420.00
79   11/30/2017   DONALD H NCHMAN                            WIRE       $    17,500.00       $   1,509,920.00
80   11/30/2017   MARY BETH BELEGRIN                         WIRE       $    15,000.00       $   1,524,920.00
81   11/30/2017   NELSON A CHASTAIN                          WIRE       $    12,750.00       $   1,537,670.00
82   11/30/2017   RAMESH CHANDER                             WIRE       $    10,000.00       $   1,547,670.00
83   11/30/2017   NITIN SHAH                                 WIRE       $    10,000.00       $   1,557,670.00
84   11/30/2017   DARIO D VILLA                              WIRE       $    10,000.00       $   1,567,670.00
85   11/30/2017   DAV D BAJULA                               WIRE       $     9,000.00       $   1,576,670.00
86   11/30/2017   ARCHIE O MCFADYEN                          WIRE       $     5,000.00       $   1,581,670.00
87   11/30/2017   DAT LY                                     WIRE       $     4,250.00       $   1,585,920.00
88   11/30/2017   DAV D HUNTER                               WIRE       $     3,000.00       $   1,588,920.00
89   11/30/2017   PROFESSIONAL AUTOMATION SERVICES           WIRE       $     1,500.00       $   1,590,420.00
90   12/1/2017    LOCKE PRECISION LLC                        WIRE       $    18,950.00       $   1,609,370.00
                                          Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 92 of 106


          A                                    B                         C        D                 E                   F                                      G
91    12/1/2017    REMY BOOTS                                     WIRE       $    15,000.00                      $   1,624,370.00
92    12/1/2017    JAMES NICHOLS                                  WIRE       $    10,750.00                      $   1,635,120.00
93    12/1/2017    RICHARD L DEPANICIS                            WIRE       $     5,950.00                      $   1,641,070.00
94    12/1/2017    JERALD BURCO                                   WIRE       $     4,950.00                      $   1,646,020.00
95    12/1/2017    BRUCE W GARDNER                                WIRE       $     1,000.00                      $   1,647,020.00
96    12/1/2017    JOHN S SCOTT JR                                WIRE       $    20,000.00                      $   1,667,020.00
97    12/4/2017    HAITHAM S ELSHE KH & CHRISTY ELSHEIKH JTWROS   WIRE       $   100,000.00                      $   1,767,020.00
98    12/4/2017    ORCA CAPITAL GMBH SPERL-R NG                   WIRE       $   100,000.00                      $   1,867,020.00
99    12/5/2017    COR CLEARING FBO: NOEL RUB N                   WIRE       $    75,000.00                      $   1,942,020.00
100   12/5/2017    COR CLEARING FBO: STACY GIUNTA                 WIRE       $    50,000.00                      $   1,992,020.00
101   12/5/2017    COR CLEARING FBO: DAVID LESL E                 WIRE       $    12,500.00                      $   2,004,520.00
102   12/5/2017    COR CLEARING FBO: ANDREW MCNEEL                WIRE       $    10,000.00                      $   2,014,520.00
103   12/5/2017    WORLD ENERGY SYSTEMS LLC                       WIRE       $     5,000.00                      $   2,019,520.00
104   12/5/2017    COR CLEARING FBO: FLOYD & CAROL BROMAN         WIRE       $     1,000.00                      $   2,020,520.00
105   12/5/2017    RENTAI TRADING INC                             WIRE       $   500,000.00                      $   2,520,520.00
106   12/5/2017    GPL VENTURES LLC                               WIRE       $   200,000.00                      $   2,720,520.00
107   12/6/2017    RICHARD PH LLIS                                WIRE       $     1,000.00                      $   2,721,520.00
108   12/6/2017    CHRISTOPHER PAUL                               WIRE       $    10,000.00                      $   2,731,520.00 ONL NE TRANSFER
109   12/6/2017    RFMR PARTNERS LLC                              CHK 2133   $    15,000.00                      $   2,746,520.00
110   12/6/2017    RENTAI TRADING INC                             WIRE       $   100,000.00                      $   2,846,520.00
111   12/6/2017    MICHEAL J. LING                                WIRE       $    75,000.00                      $   2,921,520.00 BOOK TRANSFER CREDIT
112   12/6/2017    KDZ PARTNERS, LLC                              WIRE       $    12,500.00                      $   2,934,020.00
113   12/6/2017    KDZ PARTNERS, LLC                              WIRE       $    10,000.00                      $   2,944,020.00
114   12/7/2017    ROBERT ROSENBLATT                              WIRE       $    15,000.00                      $   2,959,020.00
115   12/7/2017    CRAIG COLL NS                                  WIRE       $     1,000.00                      $   2,960,020.00
116   12/7/2017    CHARLES PATRICK MCKEOWEN                       WIRE       $     5,000.00                      $   2,965,020.00
117   12/7/2017    RUGUI CHEN                                     WIRE       $   120,000.00                      $   3,085,020.00
118   12/7/2017    CHRIS A SCHERMACHER                            WIRE       $    20,000.00                      $   3,105,020.00
119   12/7/2017    RAMESH T PATEL AND SUVANRA PATEL               WIRE       $    15,000.00                      $   3,120,020.00
120   12/7/2017    HARMANDER S GREWAL                             WIRE       $    10,000.00                      $   3,130,020.00
121   12/7/2017    KEWEI LUO                                      WIRE       $   100,000.00                      $   3,230,020.00
122   12/7/2017    NOEL RUBIN                                     WIRE       $    40,000.00                      $   3,270,020.00
123   12/8/2017    WORLD WIDE HOLD NGS LLC                        WIRE       $    25,000.00                      $   3,295,020.00
124   12/8/2017    ED BRIN                                        WIRE       $    19,500.00                      $   3,314,520.00
125   12/8/2017    SWAPNIKA RATAKONDA                             WIRE       $     5,000.00                      $   3,319,520.00
126   12/8/2017    LONGF N CORP US                                WIRE                        $   2,907,623.20   $    411,896.80
127   12/8/2017    NETWORK 1 FINANCIAL SECURIT ES INC             WIRE                        $     232,366.40   $    179,530.40
                                                                                                                                    LONGFIN CLOSING
128   12/8/2017    NETWORK 1 FINANCIAL SECURIT ES INC             WIRE                        $      66,390.40   $    113,140.00
                                                                                                                                    FFC NETWORK 1 FINANCIAL, UNDERWRITING ACCOUNT ACCOUNT
129   12/8/2017    NETWORK 1 FINANCIAL SECURIT ES INC             WIRE                        $      50,000.00   $     63,140.00
130   12/8/2017    COR CLEARING LLC US                            WIRE                        $      31,365.00   $     31,775.00
131   12/8/2017    AGENT FEE                                      WIRE                        $       6,775.00   $     25,000.00 AGENT FEE
132   12/11/2017   MAGRI LAW FIRM                                 WIRE                        $      25,000.00   $          (0.00) LONGF N CLOS NG
133
134
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 93 of 106




                 EXHIBIT O
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 94 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 95 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 96 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 97 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 98 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 99 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 100 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 101 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 102 of 106
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 103 of 106




                  EXHIBIT P
       Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 104 of 106


                              U.S. Securies and Ex change Commission
                                     Prejudgment Interest Report

Quarter Range                 Annual Rate   Period Rate        Quarter Interest    Principal+Interest


Violation Amount                                                                       $3,243,613.00
01/01/2018-03/31/2018         4.00%         0.99%                    $31,991.80        $3,275,604.80
04/01/2018-06/30/2018         5.00%         1.25%                    $40,832.88        $3,316,437.68
07/01/2018-09/30/2018         5.00%         1.26%                    $41,796.20        $3,358,233.88
10/01/2018-12/31/2018         5.00%         1.26%                    $42,322.95        $3,400,556.83
01/01/2019-03/31/2019         6.00%         1.48%                    $50,309.61        $3,450,866.44
04/01/2019-06/30/2019         6.00%         1.5%                     $51,621.18        $3,502,487.62
07/01/2019-08/31/2019         5.00%         0.85%                    $29,747.16        $3,532,234.78


Prejudgment Violation Range                               Quarter Interest Total   Prejudgment Total
01/01/2018-08/31/2019                                               $288,621.78        $3,532,234.78
Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 105 of 106




                 EXHIBIT Q
       Case 1:19-cv-05296-DLC Document 29-2 Filed 09/06/19 Page 106 of 106


                              U.S. Securies and Ex change Commission
                                     Prejudgment Interest Report

Quarter Range                 Annual Rate   Period Rate        Quarter Interest    Principal+Interest


Violation Amount                                                                       $3,243,613.00
01/01/2018-03/31/2018         4.00%         0.99%                    $31,991.80        $3,275,604.80
04/01/2018-06/30/2018         5.00%         1.25%                    $40,832.88        $3,316,437.68
07/01/2018-09/30/2018         5.00%         1.26%                    $41,796.20        $3,358,233.88
10/01/2018-12/31/2018         5.00%         1.26%                    $42,322.95        $3,400,556.83
01/01/2019-03/31/2019         6.00%         1.48%                    $50,309.61        $3,450,866.44
04/01/2019-06/30/2019         6.00%         1.5%                     $51,621.18        $3,502,487.62
07/01/2019-09/30/2019         5.00%         1.26%                    $44,140.94        $3,546,628.56


Prejudgment Violation Range                               Quarter Interest Total   Prejudgment Total
01/01/2018-09/30/2019                                               $303,015.56        $3,546,628.56
